Case 2:21-cv-00189-JPH-MG Document 6 Filed 04/30/21 Page 1 of 6 PageID #: 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

DERRICK L. WILLIAMS,                                    )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )         No. 2:21-cv-00189-JPH-MG
                                                        )
MARION COUNTY SHERIFF,                                  )
SPECIAL DEPUTIES X2,                                    )
ESKANAZI HOSPITAL,                                      )
MARION COUNTY PUBLIC HEALTH                             )
DEPARTMENT,                                             )
MARION COUNTY JAIL ONE,                                 )
                                                        )
                              Defendants.               )


    Order Denying Without Prejudice Motion for Leave to Proceed in Forma Pauperis,
                         Screening and Dismissing Complaint,
           and Directing Plaintiff to Show Cause or File Amended Complaint


       Derrick L. Williams, an Indiana Department of Correction inmate incarcerated at the

Putnamville Correctional Facility, filed this 42 U.S.C. § 1983 action on April 19, 2021. The Court

makes the following rulings.

                                           I. In Forma Pauperis

       Mr. Williams' motion for leave to proceed in forma pauperis, dkt. [3], is denied because it

is not accompanied by the required certified statement of the financial transactions in Mr. Williams'

prisoner trust account for the six-month period preceding the filing of this action. See 28 U.S.C.

§ 1915(a)(2). No later than May 25, 2021, Mr. Williams may file another motion for leave to

proceed in forma pauperis, but it must be accompanied by the required statement of financial

transactions.
Case 2:21-cv-00189-JPH-MG Document 6 Filed 04/30/21 Page 2 of 6 PageID #: 13




                                     II. Screening Standard

       Because Mr. Williams is a prisoner, his complaint is subject to the screening requirements

of 28 U.S.C. § 1915A(b). This statute directs that the Court shall dismiss a complaint or any claim

within a complaint which "(1) is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or (2) seeks monetary relief from a defendant who is immune from such relief."

Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil Procedure, a

complaint must provide a "short and plain statement of the claim showing that the pleader is

entitled to relief," which is sufficient to provide the defendant with "fair notice" of the claim and

its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings

liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                       III. The Complaint

       In his unsigned complaint, Mr. Williams names six defendants: (1) Marion County Sheriff;

(2 & 3) two Special Deputies; (4) Eskanazi Hospital; (5) Marion County Public Health

Department; and (6) Marion County Jail One. He seeks six million dollars in compensatory

damages.

        Mr. Williams alleges that two "special deputies for the courts" used unnecessary and

excessive force on him causing injuries to his head, neck, arms, ribs, and foot. Dkt. 2 at 2-3. He

was taken to a hospital eight days later, but the emergency room doctor would "not look at me

because I was Marion County problem." Id. at 3. A Marion County doctor did not help him. Id.




                                                 2
Case 2:21-cv-00189-JPH-MG Document 6 Filed 04/30/21 Page 3 of 6 PageID #: 14




                                          IV. Discussion

       Applying the screening standard set forth in Section II to the summary of facts in

Section III, the complaint must be dismissed for failure to state a claim upon which relief can be

granted. 28 U.S.C. § 1915A.

       First, the complaint is not signed. Federal Rule of Civil Procedure 11(a) requires every

pleading, written motion, or other paper to "be signed by . . . a party personally if the party is

unrepresented." For this reason, the complaint must be dismissed.

       Second, a jail is not a suable entity in Indiana. See Smith v. Knox Cnty. Jail, 666 F.3d 1037,

1040 (7th Cir. 2012); Sow v. Fortville Police Dept., 636 F.3d 293, 300 (7th Cir. 2011). Any claims

against the Marion County Jail One are dismissed for failure to state a claim upon which relief

can be granted.

       Third, there are no allegations made against Eskanazi Hospital, the Marion County Public

Health Department, or the Marion County Sheriff. "Individual liability under § 1983 . . . requires

personal involvement in the alleged constitutional deprivation." Colbert v. City of Chi., 851 F.3d

649, 657 (7th Cir. 2017) (internal quotation omitted) (citing Wolf-Lillie v. Sonquist, 699 F.2d 864,

869 (7th Cir. 1983) ("Section 1983 creates a cause of action based on personal liability and

predicated upon fault. An individual cannot be held liable in a § 1983 action unless he caused or

participated in an alleged constitutional deprivation. . . . . A causal connection, or an affirmative

link, between the misconduct complained of and the official sued is necessary."))

       If Mr. Williams' intention was to bring a claim against the Sheriff for the actions of the two

special deputies, it cannot succeed based on vicarious or employer liability because there is no

employer liability under 42 U.S.C. § 1983. Ashcroft v. Iqbal, 556 U.S. 662, 676–77 (2009) (holding

that public employees may be held liable for their own decisions and policies but are not liable



                                                 3
Case 2:21-cv-00189-JPH-MG Document 6 Filed 04/30/21 Page 4 of 6 PageID #: 15




under the doctrine of respondeat superior for the acts, decisions, and policies of other persons);

Monell v. N.Y.C. Dep't of Soc. Servs,, 436 U.S. 658, 691–94, (1978) (same); Gaston v. Ghosh, 920

F.3d 493, 495-96 (7th Cir. 2019) (same and citing to Iqbal, 556 U.S. at 676-77; Monell, 436 U.S.

at 691-94.). And Mr. Williams has not alleged that he was harmed by a Sheriff's policy under

Monell. Any claims against Eskanazi Hospital, the Marion County Public Health Department, and

the Marion County Sheriff are dismissed for failure to state a claim upon which relief can be

granted.

        Fourth, and finally, are the claims made against "Special Deputies X2." This designation

of the defendants, without more, is not sufficient to identify the persons who may be sued. There

is a lack of information in the complaint to sufficiently narrow the field of possible defendants and

allow Marion County officials to identify the special deputies. The complaint is vague as to the

date and time of the excessive force incident, although Mr. Williams alleges he awakened on

November 18, 2020, naked and hurting all over. Dkt. 2 at 3. The location of the event is not clear.

The first sentence of the factual allegations refers to "two special deputies for the courts." Id. at 2.

In a later allegation Mr. Williams pleads that the incident happened "in video court." It is unclear

whether the incident occurred at the Marion County Jail One or in a courthouse.

        Thus, "Special Deputies X2" are an anonymous, or John Doe, designation. Bringing suit

against unnamed or "John Doe" defendants in federal court is generally disfavored by the Seventh

Circuit. Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997); Strauss v. City of Chi., 760 F.2d

765, 770 n.6 (7th Cir. 1985); see generally Sassi v. Breier, 584 F.2d 234, 234-35 (7th Cir. 1978).

The complaint is dismissed as to all claims against "Special Deputies X2."




                                                   4
Case 2:21-cv-00189-JPH-MG Document 6 Filed 04/30/21 Page 5 of 6 PageID #: 16




                          V. Show Cause or File Amended Complaint

         No later than May 25, 2021, Mr. Williams may file an amended complaint that cures the

deficiencies identified in this Order. An amended complaint must be signed and contain the words

"Amended Complaint" and this action's case number – 2:21-cv-00189-JPH-MG – on the front

page. The amended complaint, while needing to be short and plain, see Fed. R. Civ. P. 8(a)(2),

must provide sufficient information to give the defendants fair notice of what they must defend.

To sufficiently identify the "Special Deputies X2," Mr. Williams should, at a minimum, provide

the date, time, and place of the incident. If the exact date and time are unknown, Mr. Williams

should provide his best estimate. Alternatively, Mr. Williams may show cause no later than

May 25, 2021, why his complaint should not have been dismissed and instead allowed to proceed.

                                          VI. Conclusion

         For the reasons explained above, Mr. Williams' motion for leave to proceed in forma

pauperis, dkt. [3], is denied without prejudice, and the complaint, dkt. [2], is dismissed for failure

to state a claim upon which relief can be granted. Mr. Williams may file a renewed motion for

leave to proceed in forma pauperis and either an amended complaint or show cause response, both

no later than May 25, 2021. The failure to take these actions by this deadline will result in the

dismissal of this action and entry of final judgment without further notice or opportunity to be

heard.

SO ORDERED.

Date: 4/30/2021




                                                  5
Case 2:21-cv-00189-JPH-MG Document 6 Filed 04/30/21 Page 6 of 6 PageID #: 17




Distribution:

Derrick L. Williams
112134
Putnamville Correctional Facility
Electronic Service Participant – Court Only




                                              6
